                        Case 1:20-cv-00267-JHR Document 3 Filed 03/24/20 Page 1 of 4


                                                                                                                                           Page   I of   5

 Ao 239 (Rev' l2ll3) Applicationto hoceed in Dstrict Court Without Prepaying   Fees or Costs   (long         TILTTJ       efr.fiI

                                       Uurrp Srarss Drsrrucr                                                OURT

Leland T. Taylor
                        PlaintilJPetitioner
                                                                               )
New Mexico Governor it4ichelle Lujan Grisham                                   )         CivilActionNo.          ,O CV a(s,1 fHR
                                                                               )
             Defendant,Ilespondent                                             )

        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING
                                                                   FEES OR COSTS
                                        (Long Form)


 Affidavit in Support of the Application                                  Instructions
 I am a plaintiffor petitioner in this case and declare                   Complete all questions in this applicxion and then sign it.
 tha] I- am unable to pay the costs of these proceedings                  Do not leave any blanks: if the answor to a question ii ..0,,,
 and that I am entitled to the relief requested. I declare                'hone," or'hot applicable (N/A),,,write that response. If
 under penalty of pe{ury &at the information below is                     you need more space to answer a question or to explain your
 true and understand that a false statement may result in                 answer, attach a separate sheet of paper identified with your
 a dismissal of my claims.                                                narne, your case's doctet number, and the question number.
                                                                                                       .J
 Signed:      Leland T. TaYlor
                                                                          Dare:                    otz/t2oza


          For both you and your spouse estimate the average amount of money
                                                                                received from each of the following
          sources during the past 12 mon&s. Adjust any amount that was received
                                                                                    weekly, biweekly, quarterly,
          semiannually. or annuallv to show the monthi5, rate. Use gross arnounts,
          a.                                                                       that is. amounts before any deductions
          ror utxes or othenvtse .

                     Income source                                  Average monthly income                           fncome amount expected
                                                                    amount during the past 12                              next month
                                                                            months
                                                                      You            Spouse                            You              Spouse
Employment
                                                               s                      0 $                    0                  0                 0
                                                                                                                 $                  $
Self-employment
                                                               $                   300    $                  0   $              U   s              0
Income from real property (t"ri            rn"tot   i"""*r)
                                       ^                       $                     0 s                     0   $              0 $                0
lnterest and dividends
                                                               $                     0 $                     0 $                o   $              0
Gitu
                                                               $                     0   $                   0   $              o s               0
Alimony
                                                               s                     0 $                    0    l             0    $             0
umro support
                                                               $                     0   U                  0 $                0                  0
                                                                                                                                    $
                         Case 1:20-cv-00267-JHR Document 3 Filed 03/24/20 Page 2 of 4

                                                                                                                                     Page 3   of   5


AO 239 (Rev. l2l13) Application to Proceed in District Court Without hepaying Fees or Cosls (Long Form)

5.        List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
          household fumishings.

                                                      Assets owned by you or your spouse


Home (Value)                                                                                                 $                                 0

]ther real o*atn      (Value)
                                                                                                                                               0
                                                                                                             $

Motor vehicle il I (alue)                                                                                    $                           800

                  Make and Year: 2003 TOYOTA

                  Model:                SIENNA


                  Registration #' 201 8081 4

Motor vehicle #2       lValue)                                                                               s                           200

                  Make and year: 2000 ChevY

                  Model:                s-10

                  Registration #' Not registered

Other assets (value)                                                                                         $                            300

Sther assets (Value)                                                                                         $


          State every person, business, or organization owing you or your spouse money, and the amount owed.

Person owing you or your spouse                           Amount owed to you                              Amount owed to your spouse
monev

                                               $                                         NONE      $                                   NONE

                                               $                                         NONE      $                                   NONE

                                               $                                         NONE      $                                   NONE


          State the persons who rely on you or your spouse for support.

Name    (or ifunder 18, initials only)                                      Relationship                                       age

NONE50
                            Case 1:20-cv-00267-JHR Document 3 Filed 03/24/20 Page 3 of 4

                                                                                                                                         Page 4   of   5


AO 239 (Rev. 12113) ApplicadJonto Proceed in District Court Wilhout hepaying   Fees or Costs   (Long Form)

8.          Estimate the average monthly expenses of you and yourfamily. Show sepalately the amounts paid by your
            spouse. Adjust any payments that are made weekly, biweekly, quafterly, semiannually, or annually to show the
            monthly rate"

                                                                                                                  You              Your spouse

Rent or home-mortgage payment (including lot rentedfor mobile                  home)
        Arc rcal cstatc texcs includcd? D Ycs          No           il                                       co           50   o          l\lnNttr
        Is propertv insurance included? E Yes          No           il
Utilities      (electricity, heatingfuel, water, sewer, and telephone)                                       $             0 s            NONE

Home maintenance (repairs and              upkeep)                                                           $            50 s            NONE

Food                                                                                                         $           300 s            NONE

     lothing                                                                                                 $            40 $            NONE

Laundry and dry-cleaning                                                                                     $            26   S          NONE

Medical and dental expenses                                                                                  $            50 s            NONE

Iransportati on (not including mokr             vehicle payments)                                            $           150 s            NONE

Recreation, enteriainment, newspapers, magazines, etc.                                                       $            30 $            NONE

Insurance        (not deducted   lrom wages or included in mortgage pqtments)

            Homeowne/s or renter's:                                                                          g          NONE s            NONE

            Life:                                                                                            $          NONE s            NONE

            Health:                                                                                          g          NONE   $
                                                                                                                                          NONE

            Motor vehicle:                                                                                   $            70 $            NONE

            Other:                                                                                           $             0   $
                                                                                                                                          NONE

TaxeS (not deducted from wages or included in mortgage payments) (specifi):
                                                                                                             $                 $

lnstallment payments

            Motor vehicle:                                                                                   s          NONE s            NONE

            Credit     card, fuane):                                                                         g          NONE   $          NONE

            Departrnent stnre hame)         :                                                                $          NONE   g          NONE

            Other:                                                                                           s          NONE   g          !0ONE

Alimony, maintenance, and support paid to others                                                             $
                                                                                                                        NONE
                                                                                                                               s          NONE
                         Case 1:20-cv-00267-JHR Document 3 Filed 03/24/20 Page 4 of 4

                                                                                                                                Page 5   of   5


AO 239 (Rev. 12113) Applicalion to Proceed in District Court Without Prepaying   Fees or Costs   (long Form)

Regular expenses for operation of business, profession, or Arm                        @fiach detailed
statement)                                                                                                     $    150 $        NONE

val+her
   *42  /"^--;A,t.
        i+!\.t ltl .
                                                                                                               (   NONE    $     NONE

                                                                                                               $    0.00   $        0.00
                                                                       Total monthly expenses:

9.         Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
           nelt    12 months?

             I Yes d No                   If yes, describe on an attached sheet.

10.        Have you spent
                             - or will you be spending                 any money for expenses or attomey fees in conjunction with this
             lawsuit?    il Yes dNo                    -
           If yes. how much/         $

11.
             t'nra$c'flry"Sn'ffiruwsnJ$stvlll,kJ*arutam'Sx"xnu mnq1*ur.,tsaftfi'Ess6qfffdffife?*rtgrn"
             periodically. I am spouseless.




t2         ,f,mfidU"fr.rA,frm(lstate of your legal residence              .




           Your daltime phone number:                              505-4ffi-8422

           Yourage: 7a                            schooling,
                                         Youryears of                                 15

           Last four digits of your social-security number:                          0339
